FILED
                            NOT FOR PUBLICATION                               DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50308

               Plaintiff - Appellee,              D.C. No. 3:13-cr-03433-BEN

  v.
                                                  MEMORANDUM*
FRANCISCO GASTELUM-CAMPA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Francisco Gastelum-Campa appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

making a false claim to United States citizenship, in violation of 18 U.S.C. § 911.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gastelum-Campa contends that the district court procedurally erred by

failing to provide a sufficient explanation for the sentence imposed. Specifically,

he argues that the district court failed to (1) explain why it rejected his argument

that the mitigating factors justified a sentence of time served, (2) explain why the

Guidelines range was inadequate, and (3) provide a meaningful justification for the

extent of the variance imposed. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court adequately explained the sentence, including

its reasons for rejecting Gastelum-Campa’s arguments in support of a within-

Guidelines sentence and for imposing an above-Guidelines sentence. See United

States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Gastelum-Campa also contends that his sentence is substantively

unreasonable. We review the substantive reasonableness of a sentence for abuse of

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). “The weight to be

given the various factors in a particular case is for the discretion of the district

court.” United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009).

The 24-month sentence is substantively reasonable in light of the totality of the

circumstances and the section 3553(a) sentencing factors, including the need to

deter and to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.

                                            2                                      14-50308